DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 recites, “wherein the two or more encoding directions include a first direction and a second direction, wherein the first direction is non-orthogonal to the second direction”. The 
Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for phase-encoded data sets, a data set (e.g., displacement-encoded information) as described in conjunction with Fig. 3 and paragraphs ([0003]-[0004], [0011]-[0012] and [0047]) of the as-filed specification, does not reasonably provide enablement for two or more encoding directions include a first direction and a second direction, wherein the first direction is non-orthogonal to the second direction. Applicant only supports and x-direction and a y-direction that are or must be orthogonal. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. Taking into account the Wand's factors (MPEP 2164.01 (a)), particularly (A) the breadth of the claims:

(E) the level of predictability in the art: It isn’t clear how the images would be affected by the encoding directions, 
(F) the amount of direction provided by the inventor: See above,  
(H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure, it is concluded that undue experimentation would be required to make and use the full scope of claim 11.
“In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.”

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 9-12 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2 the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Also see Figure 3 where other steps directed to “where phase wrapping has not occurred” are shown.
Claims 3-7, 9-12 and 16-18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite by virtue of its dependence from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8, 13-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Spottiswoode et al. “Tracking Myocardial Motion From Cine DENSE Images Using Spatiotemporal Phase Unwrapping and Temporal Fitting”, IEEE Trans. On Medical Imaging, Vol. 26, No. 1, January 2007, Pages 15-30 (hereinafter referred to as Spottiswoode).

Regarding claim 1, Spottiswoode teaches a method comprising: acquiring magnetic resonance data (cine DENSE data, I. intro., pg. 15) associated with a physiological activity (myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in an area of interest of a subject (fig. 1, myocardium human subject, I. intro, pg. 15), wherein the acquired magnetic resonance data (III. Methods, A. imaging protocol, pg. 18) includes one or more phase encoded data sets (displacement encoding, II. theory, A. Cine DENSE, pg. 16); and determining, from at least the one or more phase-encoded data sets, a data set corresponding to the physiological activity (myocardial motion, intro., pg. 15) in the area of interest (heart), wherein the determination comprises performing phase unwrapping (II. Theory, B. 2-D Phase Unwrapping, pg. 17) of the phase-encoded data set using phase predictions (obtaining absolute phase involves correctly estimating the phase of the starting seed point for the unwrapping algorithm, “estimating” and “predicting” can be considered synonymous, B. Absolute Phase, pg. 19) and region growing (C. Quality-Guided Path Following, pg. 18). 

Regarding claim 8, Spottiswoode teaches wherein the phase-encoded data set comprises data from a displacement encoding with stimulated echo (DENSE) measurement (Cine DENSE data, intro., pg. 16).  

Regarding claim 13, Spottiswoode teaches wherein the determined data set includes displacement-encoded information (displacement encoding, II. theory, A. Cine DENSE, pg. 16).  

Regarding claim 14, Spottiswoode teaches the determined data set includes one or more reconstructed images of the physiological activity (myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in the area of interest (fig. 1(a) depicts typical features in a magnitude-reconstructed short-axis DENSE image of the heart, fig. 1(c) shows the corresponding phase-reconstructed images, II. theory, A. Cine DENSE, pg. 16).  

Regarding claim 15, Spottiswoode teaches wherein the method is used to fully automate in-line strain mapping for DENSE measurements (abstract, E. Strain Analysis 1) Calculating Strain, pg. 20).  

Regarding claim 19, Spottiswoode teaches wherein the magnetic resonance data  (cine DENSE data, I. intro., pg. 15) associated with the physiological activity in the area of interest includes MRI acquisition of the myocardium (Cine DENSE data, tracks elements of myocardium through time as they move through the cardiac cycle., intro., pg. 16).   

Regarding claim 20, Spottiswoode teaches wherein the magnetic resonance data (cine DENSE data, I. intro., pg. 15) associated with the physiological activity myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in the area of interest is acquired from a region selected from the group consisting of the heart (fig. 1(a) depicts typical features in a magnitude-reconstructed short-axis DENSE image of the heart, II. theory, A. Cine DENSE, pg. 16), skeletal muscle, brain, head, neck, mouth, spine, chest, lung, arm, hand, knee, and foot.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7, 9-10, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode as applied to claim 1 above, and further in view of Xu et al. “A Region-Growing Algorithm for InSAR Phase Unwrapping”, IEEE Trans. On Geoscience and Remote Sensing, Vol. 37, No. 1, January 1999, Pages 124-134 (hereinafter referred to as Xu). 

Regarding claim 2, Spottiswoode teaches wherein the step of performing the phase unwrapping comprises: identifying an initial region where phase wrapping has not occurred (no phase wrapping will have occurred on the first frame, so that all phase measurements in the myocardium on this frame will be absolute. A measurement of absolute phase for each frame can thus be obtained by selecting any seed point on the myocardium on the first frame, B. Absolute Phase, III. Methods, pg. 19) (e.g., via principle component analysis). 
Spottiswoode does not teach iteratively determining, by the processor, a perimeter of phase-wrapped pixels; and adding one or more pixels of candidate growth pixels evaluated via spatiotemporal linear prediction analysis determined at least from the one or more pixels wherein a portion of the one or more pixels is added based on a reliability threshold established from the spatiotemporal linear prediction analysis.  

Xu teaches identifying an initial region (fig. 1, A. Basic Concepts, Sect. II, pg. 124) where phase wrapping has not occurred (e.g., via principle component analysis); iteratively (fig. 1, B. Unwrapped Regions and Growth Pixels, Sect. II, pg. 125) determining, by the processor, a perimeter of phase-wrapped pixels; and adding one or more pixels of candidate growth pixels (fig. 1, B. Unwrapped Regions and Growth Pixels, Sect. II, pg. 124) evaluated via spatiotemporal linear prediction analysis determined at least from the one or more pixels (fig. 1, C. How a Growth Pixel is Unwrapped, Sect. II, pg. 125), wherein a portion of the one or more pixels is added based on a reliability threshold (fig. 1, D. Measures of Unwrapping Reliability, Sect. II, pg. 126), established from the spatiotemporal linear prediction analysis.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a region-growing phase, which uses phase predictions and consistency checks to guide the unwrapping path along directions 

Regarding claim 3, Spottiswoode does not teach wherein each spatiotemporal linear prediction analysis comprises at least an assessment of predicted phase and an assessment of variation in predictions, among i) a pixel of the one or more pixels and ii) one or more neighboring pixels along an assessed pathway.  
Xu teaches wherein each spatiotemporal linear prediction analysis comprises at least an assessment of predicted phase and an assessment of variation in predictions, among i) a pixel of the one or more pixels (fig. 1, C. How a Growth Pixel is Unwrapped, Sect. II, pg. 125), and ii) one or more neighboring pixels along an assessed pathway (to allow as many pixels as possible to be unwrapped while keeping the unwrapping consistency above a specified level, fig. 1, A. Basic Concepts, Sect. II, pg. 125).  
The references are combined for the same reason already applied in the rejection of claim 1.

Regarding claim 4, Spottiswoode does not teach wherein multiple spatiotemporal prediction pathways are used for each perimeter pixel undergoing evaluation, and 
Xu teaches wherein multiple spatiotemporal prediction pathways (fig. 1, A. Basic Concepts, Sect. II, pg. 124) are used for each perimeter pixel undergoing evaluation, and wherein the assessment of variation is among the predictions from the different pathway (composite prediction is formed as a weighted average of the individual predictions, C. How a Growth Pixel is Unwrapped, pg. 125).

The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 5, Spottiswoode does not teach wherein the added pixels include regions with reliable predictions and excludes regions with unreliable predictions.  
Xu teaches wherein the added pixels include regions with reliable predictions and excludes regions with unreliable predictions (A. Basic Concepts, Sect. II, pg. 125, abstract).
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 6, Spottiswoode teaches wherein the regions with reliable predictions are associated with identification of myocardial tissue  (the seed point is placed on the myocardium, B. Absolute Phase, pg. 19).  

Regarding claim 7, Spottiswoode does not teach wherein the regions with unreliable predictions are associated with noise. 
 	Xu teaches wherein the regions with unreliable predictions are associated with noise (fig. 1, B. Unwrapped Regions and Growth Pixels, Sect. II, pg. 125). 
The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 9, Spottiswoode teaches wherein the phase-encoded data set comprises two-dimensional data, the evaluated one or more pixels of candidate phase-wrapped pixels being evaluated in two or more encoding directions (displacement encoding in any direction, and 2 or 3 orthogonally encoded directions are
typically applied, three dimensions (one temporal and two spatial dimensions), Cine DENSE data, intro., pg. 16-19).
  
Regarding claim 10, Spottiswoode teaches wherein the two or more encoding directions include a first direction and a second direction, wherein the first direction is orthogonal to the second direction (displacement encoding in any direction, and 2 or 3 orthogonally encoded directions are typically applied, Cine DENSE data, intro., pg. 16).  

Regarding claim 12, Spottiswoode does not teach wherein the two or more encoding directions are applied simultaneously at each given region growth iteration.  
 (unwrapping is carried out concurrently in a number of regions, A. Basic Concepts, Sect. II, pg. 124).  

The references are combined for the same reason already applied in the rejection of claim 2.

Regarding claim 18, Spottiswoode does not teach wherein the one or more pixels of candidate growth pixels are located adjacent to the perimeter of phase-wrapped pixels.  
Xu teaches wherein the one or more pixels of candidate growth pixels are located adjacent to the perimeter of phase-wrapped pixels (fig. 1, B. Unwrapped Regions and Growth Pixels, sect. II, pg. 125).  
The references are combined for the same reason already applied in the rejection of claim 2.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode in view of Xu as applied to claim 9 above, and further in view of Takizawa et al. US 2010/0141253 (hereinafter referred to as Takizawa).

Regarding claim 11, Spottiswoode and Xu do not teach wherein the two or more encoding directions include a first direction and a second direction, wherein the first direction is non-orthogonal to the second direction.  
phase encoding, par. [0033]) directions (fig. 5, block data items 805-1 and 805-2, par. [0034]) include a first direction and a second direction, wherein the first direction is non-orthogonal to the second direction (fig. 5, difference of angle 804 between the blocks, par. [0034]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a technique to reduce an artifact that occurs when a sequence is used, in which sampling is conducted radially in the k-space (measuring echo data associated with at least one measurement trajectory in k-space, while varying angles with respect to a coordinate axis in the k-space of the measurement trajectory) as taught in Takizawa in modifying the apparatus of Spottiswoode and Xu. The motivation would be to provide reduce an artifact caused by the nonlinearity of the gradient magnetic field and/or inhomogeneities of the magnetic field, without extending the imaging time.

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode in view of Xu as applied to claim 2 above, and further in view of Amies et al. US 2018/0153431 A1 (hereinafter referred to as Amies).

Regarding claim 16, Spottiswoode and Xu do not teach wherein the step of identifying the initial region comprises applying a principal component analysis to the phase-encoded data set.  
Amies teaches applying a principal component analysis to the phase-encoded data set (par. [0039]).  


Regarding claim 17, Spottiswoode and Xu do not teach wherein the step of identifying the initial region comprises applying a principal component analysis to one or more DENSE images
Amies teaches applying a principal component analysis to one or more DENSE images (par. [0039]).
The references are combined for the same reason already applied in the rejection of claim 16.

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spottiswoode in view of Zhang US 6,147,492 B1.

Regarding claim 21, Spottiswoode does not teach a system comprising: at least one processor; at least one memory device coupled to the processor and storing computer-readable instructions which, when executed by the at least one processor, cause the system to perform functions and determining, from at least the one or more phase-encoded data sets, a data set corresponding to the physiological activity in the area of 

Spottiswoode teaches acquiring magnetic resonance data (cine DENSE data, I. intro., pg. 15) associated with a physiological activity (myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in an area of interest of a subject (fig. 1, myocardium human subject, I. intro, pg. 15), wherein the acquired magnetic resonance data includes one or more phase-encoded data sets (displacement encoding, II. theory, A. Cine DENSE, pg. 16); 
Zhang teaches a system comprising: at least one processor (fig. 1, programmable computer/processor 19, col. 8, ln. 39-40); at least one memory device coupled to the processor and storing computer-readable instructions which (fig. 1, computer program storage media, col. 8, ln. 45-50), when executed by the at least one processor (19), cause the system to perform functions and determining, from at least the one or more phase-encoded data sets, a data set corresponding to the physiological activity in the area of interest, wherein the reconstruction comprises performing phase unwrapping of the phase-encoded data (fat and water fractions of each pixel or a desired region of interest (ROI), col. 9, ln. 40-44) set using phase predictions and region growing (Phase Unwrapping by Guided Region Growing, col. 4,  ln. 45-col. 6, ln. 14, col. 9, ln. 20-23).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compensate for magnetic field inhomogeneities 

Regarding claim 22, Spottiswoode teaches acquiring magnetic resonance data associated with a physiological activity (myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in an area of interest of a subject, wherein the acquired magnetic resonance data (cine DENSE data, I. intro., pg. 15) includes one or more phase-encoded data sets (displacement encoding, II. theory, A. Cine DENSE, pg. 16); and determining, from at least the one or more phase-encoded data sets (displacement encoding, II. theory, A. Cine DENSE, pg. 16), a data set corresponding to the physiological activity (myocardial motion, intro., pg. 15, physiological cardiac velocities and displacements, VI. Conclusion, pg. 29) in the area of interest (fig. 1, myocardium human subject, I. intro, pg. 15).
Spottiswoode does not teach a non-transitory computer-readable medium having stored instructions that when executed by one or more processors, wherein the reconstruction comprises performing phase unwrapping of the phase-encoded data set using phase predictions and region growing.
Zhang teaches a non-transitory computer-readable medium having stored instructions (fig. 1, computer program storage media, col. 8, ln. 45-50), that, when executed by one or more processors (fig. 1, programmable computer/processor 19, col. 8, ln. 39-40), wherein the reconstruction comprises performing phase unwrapping of the phase-encoded data set (fat and water fractions of each pixel or a desired region of interest (ROI), col. 9, ln. 40-44) using phase predictions and region growing (Phase Unwrapping by Guided Region Growing, col. 4,  ln. 45-col. 6, ln. 14, col. 9, ln. 20-23).
The references are combined for the same reason already applied in the rejection of claim 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866